Title: To George Washington from William Lyles, 3 April 1789
From: Lyles, William
To: Washington, George



Sir
Shuters Hill 3d April 1789

I will in the following terms Settle and discharge the debt due from Mr Robert Alexander to your Excellency, on which their is now a Suit depending, and in which, I am his special Bail. On Mr Wm Hunters return from New York, who is hourly expected,

I will pay Three hundred pounds Specie, and the balance I will pay in Four equal anual payments, with Interest on each payment, from the date of the Bond, And in Case of failure in the payment and full discharge, of any one of the Bonds, within Thirty days, after they become due, it shall be in your option to demand, and require from me, full payment, for all that may be due, on the Several Bonds, and no further indulgence expected by me—I have the honor to be with great respect, Your Excellency’s most Obt Servt

Wm Lyles

